Motion for reargument of appeal granted, without costs, to the extent that the second sentence of the third paragraph of the decision of this court (52 AD2d 700) is amended to read as follows: "Claimant’s expert testified that while the curve and speed sign 740 feet northerly of the intersection and the intersection sign located 540 feet northerly of the intersection (which indicated that the main road continued straight with another road intersecting on the left) were both standard in size and designed in accordance with the Manual of Uniform Traffic control devices of the State of New York, they were inadequate, given the topography of the situation, to instruct southbound drivers that a potentially dangerous intersection lay ahead and that such operators should be prepared to make a marked change in direction to their right.” Upon reargument, judgment affirmed, without costs. Mahoney, Main, Herlihy and Reynolds, JJ., concur; Greenblott, J. P., dissents and votes to reverse in the following memorandum: Greenblott, J. P. (dissenting). I am still of the view that the finding that the signs provided adequate warning of the hazard is unreasonable, that the Swartz and Williams cases are inapposite and that judgment for the claimant is warranted under Hulett v State of New York (4 AD2d 806) for the reasons set forth in my prior dissent. (Barnard v State of New York, 52 AD2d 700, 701)